I114th CONGRESS2d SessionH. R. 5929IN THE HOUSE OF REPRESENTATIVESJuly 25, 2016Ms. Meng introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Occupational Safety and Health Act of 1970 to require employers to provide menstrual hygiene products for employees. 
1.Short titleThis Act may be cited as the Menstrual Products for Employees Act.  2.Menstrual hygiene productsSection 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655) is amended by adding at the end the following: 
 
(g)The Secretary shall by rule promulgate a requirement that each employer with not less than 100 employees provide menstrual hygiene products free of charge for employees of the employer.. 